Citation Nr: 1045888	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of left foot surgery with arthritis 
for the portion of the appeal period prior to July 6, 2009.

4.  Entitlement to an initial compensable evaluation for service-
connected patellofemoral syndrome of the right knee for the 
portion of the appeal period prior to July 6, 2009.  

5.  Entitlement to an initial compensable evaluation for service-
connected patellofemoral syndrome of the left knee for the 
portion of the appeal period prior to July 6, 2009.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 
2005.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran had filed notices of 
disagreement and substantive appeals for his claims of 
entitlement to higher initial evaluations for his right knee, 
left knee, and left foot disabilities.  However, in a statement 
dated in January 2010, the Veteran wrote that he accepts his 
ratings on all included issues of the December 2009 supplemental 
statement of the case with the exception of the continued denial 
of service connection for chronic allergic rhinitis and 
Peyronie's disease.  He also stated that he disagreed with the 
effective dates for his new 10 percent disability ratings for 
these same disabilities.  Therefore, the Board finds that the 
Veteran's clear intent was to withdraw his appeals for only the 
initial ratings for his disabilities for the portion of the 
appeal period from July 9, 2006.  As such, the Veteran's appeals 
are as stated on the title page of this decision.

The issues of entitlement to service connection for Peyronie's 
disease and rhinitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran was 
able to extend his right knee to zero degrees and flex it to 140 
degrees.

2.  The competent evidence of record shows that the Veteran was 
able to extend his left knee to zero degrees and flex it to 145 
degrees.

3.  The competent evidence of record shows the Veteran has 
arthritis in his left foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected patellofemoral syndrome of the right knee have 
not been met or approximated for the portion of the appeal period 
prior to July 6, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.59, 4.71a, Diagnostic 
Code 5299-5260 (2010).  

2.  The criteria for an initial compensable evaluation for 
service-connected patellofemoral syndrome of the left knee have 
not been met or approximated for the portion of the appeal period 
prior to July 6, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.59, 4.71a, Diagnostic 
Code 5299-5260 (2010).  

3.  The criteria for an initial 10 percent evaluation for the 
service-connected residuals of left foot surgery with arthritis 
have been approximated for the portion of the appeal period prior 
to July 6, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.7, 4.59, 4.71a, Diagnostic Code 
5003-5284 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In February 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement service 
connection for his claimed disorders and described the types of 
evidence that the Veteran should submit in support of his claims.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claims.  

Service connection was established for the Veteran's foot and 
knee disabilities in the July 2006 rating decision.  The Board 
notes that the Veteran is challenging an initial evaluation 
assigned following the grant of service connection.  The United 
States Court of Appeals for the Federal Circuit has held that 
once service connection is granted, the claim is substantiated 
and additional notice is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  

Although the decision was subsequently modified, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake that certain notice 
elements were required for an increased rating claim.  22 Vet. 
App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  However, the Court drew a distinction between 
the notice requirements for a claim involving an initial 
disability rating and a claim for additional (increased) 
compensation of an already-service connected disability and only 
indicated that the notice requirements were relevant to claims 
for increased compensation.  Id.  As the issues of entitlement to 
higher evaluations for service-connected knee and foot 
disabilities involve entitlement to higher initial ratings, the 
Board finds that no discussion of VA's compliance with the notice 
elements outlined in Vazquez is necessary in this case.  

The Board further notes that the Veteran was provided with a copy 
of the July 2006 rating decision, the September 2007 statement of 
the case (SOC), and the December 2009 supplemental statement of 
the case (SSOC), which cumulatively included a discussion of the 
facts of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO associated the 
Veteran's service treatment records (STRs) with the claims file 
and afforded the Veteran with compensation and pension 
examinations in April 2006 and July 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the examinations obtained in this case were more than adequate, 
as they were predicated on a full reading of the Veteran's claims 
file and included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45 (2010).

Knees

The Veteran is currently in receipt of a noncompensable 
disability rating for his service-connected patellofemoral 
syndrome of the right knee and left knee for the portion of the 
appeal period prior to July 6, 2009, under Diagnostic Code 5299-
5260 for limitation of flexion by analogy.  Under Diagnostic Code 
5260, a noncompensable rating is warranted for limitation of 
flexion to 60 degrees and a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  The Board notes 
that under Diagnostic Code 5261, a noncompensable rating is 
warranted for limitation of extension to five degrees and a 10 
percent disability rating is warranted for extension limited to 
10 degrees.  

The only pertinent evidence of record for the relevant portion of 
the appeal period is an April 2006 compensation and pension 
examination.  Subjectively, the Veteran claimed that he started 
experiencing pain in his left knee in the early 1980s with an 
insidious onset.  He had pain in both his knees at the 
examination and described stiffness to both knees.  However, the 
Veteran denied any giving way or locking sensations or any recent 
swelling, heat, or redness.  The Veteran reported that he wore 
braces to both knees when he knew he was going to attempt any 
type of activity that involved long walking or hiking and averred 
that his knee disabilities contributed to his inability to pursue 
an adequate exercise program.

On physical examination, the examiner found no deformity, 
ankylosis, warmth to palpation, erythema, or palpable effusion in 
the Veteran's right knee.  The Veteran did have some crepitus to 
palpation in flexion and extension in addition to a positive 
patellar grind test, but he was able to fully extend his knee 
from zero to 140 degrees both actively and passively without 
pain.  Strength testing was full and equal bilaterally.  The 
Veteran's left knee examination was very similar to his right 
knee.  There was no obvious deformity, ankylosis, obvious soft 
tissue swelling to palpation, warmth, noted erythema, or 
effusion.  He had a positive patellar grind test to the patella 
with some crepitus to palpation in flexion and extension, as well 
as some tenderness to palpation on the lateral aspects of the 
patella.  Range of motion was full both actively and passively 
from zero to 145 degrees without pain with full strength and no 
gross sensory deficits.  After repetitive flexion and extension, 
both the Veteran's right and left knees showed no change in 
regards to increased pain, weakness, fatigability, 
incoordination, and range of motion.    

Thus, as Diagnostic Codes 5260 and 5261 require a limitation of 
flexion to 45 degrees or limitation of extension to 10 degrees 
for the next higher 10 percent disability rating, the Board finds 
that the Veteran has not established entitlement to an increased 
evaluation for his bilateral knee disability.  The competent 
evidence of record shows that the Veteran was able to flex his 
right knee from zero to 140 degrees and his left knee from zero 
to 145 degrees.  As a result, the Veteran's claim of entitlement 
to an initial compensable evaluation for service-connected 
patellofemoral syndrome for the portion of the appeal period 
prior to July 6, 2009, is denied.  The Veteran has also not 
demonstrated ankylosis; recurrent subluxation or lateral 
instability; semilunar or dislocated cartilage with frequent 
episodes of locking, pain, and effusion into the joint; an 
impairment of the tibia and fibula; or genu recurvatum of either 
knee to warrant an increased disability rating under any other 
diagnostic code relevant to the knee and the leg.  See 38 C.F.R. 
§ 4.71a, diagnostic codes 5256-5263 (2010).  

As for any adverse effects the Veteran's disabilities have on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his bilateral knee disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Left Foot

The Veteran is currently in receipt of a noncompensable 
disability rating for his service-connected residuals of left 
foot surgery with arthritis for the portion of the appeal period 
prior to July 6, 2009, under Diagnostic Code 5003-5284.  
Diagnostic Code 5003 states that degenerative arthritis 
established by X-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
applied for each such major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) (2010).  A 10 percent disability rating 
is warranted under Diagnostic Code 5284 for moderate foot 
injuries.  Moderately severe foot injuries are rated as 20 
percent disabling, and a 30 percent disability rating is 
appropriate for severe foot injuries.

The only pertinent evidence of record for the relevant portion of 
the appeal period is the April 2006 compensation and pension 
examination.  The Veteran presented with chronic pain to his left 
foot and ongoing pain to the dorsal aspect of that foot.  He felt 
pain any time he exerted weight on his left foot but denied any 
weakness, stiffness, swelling, heat, redness, or fatigability.  
The Veteran wore a corrective orthotic in his shoe, which was 
moderately effective in helping to relieve his pain.  On physical 
examination, the Veteran's only deformity was a scar on the 
dorsal aspect of his foot.  There was no erythema or warmth to 
palpation, but the Veteran experienced tenderness to the area 
overlying the scar.  He had full range of motion at the first 
metatarsophalangeal joint with active and passive dorsiflexion 
from zero to 70 degrees and active and passive plantar flexion 
from zero to 70 degrees without pain.  The dorsalis pedis and 
posterior tibialis pulses were plus 2/4.  The Veteran's Achilles 
tendon reflex was plus 1/4.  The examiner also found no gross 
sensory deficits to monofilament testing and no vibratory 
sensation loss to the bony landmarks of the foot.  The 
examination report indicates that the Veteran had no painful 
range of motion, instability, weakness, tenderness, functional 
limitations on standing or walking, abnormal weight bearing, 
malalignment of the Achilles tendon, or pes planus.  Finally, an 
X-ray revealed minimal arthritis but no fracture or dislocation.  

During this portion of the appeal period, the Board finds that 
the Veteran did not even have a moderate foot disability as his 
symptoms only included chronic pain to his left foot without any 
reduced range of motion.  Nevertheless, an X-ray revealed 
arthritis in his left foot, and, under Diagnostic Code 5003, a 10 
percent disability rating is applicable when limitation of motion 
results in a noncompensable rating for the joint.  Therefore, the 
Veteran is entitled to a 10 percent disability rating for his 
left foot disability for the portion of the appeal period prior 
to July 6, 2009.  To that extent, his appeal is granted.

 As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his left foot disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

 
ORDER

1.  Entitlement to an initial 10 percent evaluation for the 
service-connected residuals of left foot surgery with arthritis 
for the portion of the appeal period prior to July 6, 2009, is 
granted subject to the laws and regulations governing the payment 
of monetary awards.

2.  Entitlement to an initial compensable evaluation for service-
connected patellofemoral syndrome of the right knee for the 
portion of the appeal period prior to July 6, 2009, is denied.  

3.  Entitlement to an initial compensable evaluation for service-
connected patellofemoral syndrome of the left knee for the 
portion of the appeal period prior to July 6, 2009, is denied.  


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims of entitlement to 
service connection for Peyronie's disease and rhinitis.   

VA afforded the Veteran compensation and pension examinations for 
his claimed disabilities in April 2006, which resulted in a 
diagnosis of chronic rhinitis, as well as a diagnosis of 
Peyronie's disease by history.  However, neither examination 
contained an opinion regarding a nexus between the Veteran's 
currently diagnosed disabilities and his period of active 
military service.  VA has a duty to ensure that any examination 
or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Since the examinations did not contain 
nexus opinions, the Board finds that they were inadequate and a 
remand is necessary to provide the Veteran with an adequate 
medical opinion that relies on all the evidence of record, fully 
explains all findings and opinions in sufficient detail, and does 
not rely on speculation.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
examination(s) to determine the etiology 
or onset of his currently diagnosed 
chronic rhinitis and Peyronie's disease.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior to the requested 
examination(s).  The examiner(s) should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner(s) 
should review the results of any testing 
prior to completion of the report(s).

The examiner(s) should specifically state 
whether it is at least as likely as not 
(i.e. a 50 percent probability or greater) 
that each of the Veteran's current 
disabilities is etiologically related to 
his period of active military service.  

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all conclusions reached, 
and address all contradictory evidence of 
record and also the Veteran's contentions 
as to service incurrence. 

2.  After any additional development 
deemed necessary is accomplished, 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


